Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Restriction
REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
2.	When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 4, 11, 14-18, and 25 are drawn to a method of treating a subject with cancer expressing CD33 comprising performing an assay to detect the genotype of the subject for the CD33 single-nucleotide polymorphism rs12459419 or rs3865444, and administering an agent to bind CD33 if the subject exhibits a CC genotype for the CD33 single-nucleotide polymorphism rs12459419 or rs3865444 (a CD33SNP_Score is not required).


II, claim(s) 26, 36, and 39, are drawn to a method of detecting a polymorphism in a subject that has cancer expressing CD33 by performing an assay to detect rs12459419 controlling the expression of exon 2, detecting the presence of amino acids encoded by exon 2 of CD33, or detecting rs3865444 controlling expression of exon 2 (the method requires controlling the expression of exon 2). 
Group III, claim(s) 43, 44, and 46, are drawn to a kit comprising an agent that selectively binds to CD33. 
Group IV, claim(s) 51, is drawn to a method for determining a CD33SNP_Score for a subject comprising determining the genotype score of the subject for the CD33 single-nucleotide polymorphisms (SNPs) of rs12459419 or rs3865444, rs1803254, rs35112940, and rs2455069 with wild type alleles and variant alleles (no treatment or specific alleles required). 
Group V, claim(s) 63, is drawn to a method for determining whether a patient with cancer is likely to benefit from treatment with an agent by determining a CD33SNP_Score via the CD33 single-nucleotide polymorphisms (SNPs) of rs12459419 or rs3865444, rs1803254, rs35112940, and rs2455069 with wild type alleles and variant alleles (CC, TC, or TT for rs12459419; CC,CA, or AA for rs3865444; GG, CG, or CC for rs1803254;  GG,AG, or AA for rs35112940; or AA, AG, or GG for rs2455069, and wherein the subject is likely to benefit from treatment with an agent that selectively binds amino acids encoded by exon 2 of CD33 if the CD33SNP_Score for the subject is greater than or equal to zero.

VI, claim(s) 70, is drawn to a method for determining whether a patient with cancer is likely to benefit from treatment with an agent by determining a CD33SNP_Score via the CD33 single-nucleotide polymorphisms (SNPs) of rs12459419 or rs3865444 or rs1803254, wherein the subject is likely to benefit from treatment with an agent that selectively binds if the CD33SNP_Score for the subject is equal to zero (does not require an agent that selectively binds amino acids encoded by exon 2 of CD33 and does not measure rs35112940, rs2455069 with wild type alleles and variant alleles (CC, TC, or TT for rs12459419; CC,CA, or AA for rs3865444; GG, CG, or CC for rs1803254;  GG,AG, or AA for rs35112940; or AA, AG, or GG for rs2455069).
Group VII, claim(s) 78, is drawn to a method of treating a subject with a cancer expressing CD33 comprising assaying to detect the genotype of the subject for any one of the CD33 single-nucleotide polymorphisms (SNPs) of rs1354106, rs3852865, and rs12985029 wild-type, heterozygous variant, or homozygous variant and administering a therapeutically effective amount of an agent that selectively binds to CD33 if the subject exhibits a wild-type genotype for the CD33 single-nucleotide polymorphism rs1354106, rs3852865, or rs12985029 (a CD33SNP_Score is not required).
4.    The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Group(s) I-VII lack unity of invention a priori because all of the inventions do not share a single special technical feature. Group(s) I-VI can be interpreted to read on the measurement of at least rs12459419 while Group VII reads on three different SNPs (rs1354106, rs3852865, or rs12985029). 
a posteriori because the measurement of at least rs12459419 is taught by the prior art. The technical feature of detecting rs12459419 and/or analyzing patient treatment based on said detection is not a special technical feature as it does not make a contribution over the prior art in view of Mortland et al. Clinical Cancer Research, 2013 March 15; 19(6): 1620-1627, Lamba et al. Leukemia. 2009 February; 23(2): 402-404, and Estus (US Patent #9,066,928). Therefore the measurement of rs12459419 SNPs and/or analyzing patient treatment based on said detection is not a contribution over the prior art.  

5.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(1).

6.    	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LISA COOK whose telephone number is (571)272-0816. The Examiner works a flexible schedule, however she can generally be reached 9AM-5PM, Monday through Friday.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Lisa Cook
Art Unit 1642
6/15/21

/LISA V COOK/Primary Examiner, Art Unit 1642